Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 30, 2020

                                             No. 04-20-00557-CR

                                      IN RE Christian L. GARRETT

                                   Original Habeas Corpus Proceeding 1

                                                    ORDER

        Relator’s writ of habeas corpus is DISMISSED FOR WANT OF JURISDICTION.

        It is so ORDERED on December 30, 2020.



                                                                       _____________________________
                                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CR7642, styled Garrett v. State, pending in the 175th Judicial District
Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.